Title: The Papal Nuncio to the American Commissioners, 15 December 1784
From: Papal Nuncio
To: American Commissioners



Messieurs
A Paris le 15. Xbre. 1784.

J’ai rendu compte à ma Cour de l’ouverture contenue dans La Lettre que Vous m’avez fait l’honneur de m’écrire le 22. de Septembre dernier. Sa Sainteté faisant non moins attention à la convenance de Votre proposition, qu’ayant égard à ce que les prérogatives des Catholiques Romains habitans et Sujets des Etats Unis d’Amerique, y sont constamment conservées, m’ordonne de Vous déclarer que tous les batimens portant pavillon des Etats Unis qui aborderont dans les ports de Civitavecchia dans la méditerranée et d’Ancone dans l’Adriatique, y auront tout l’accueil qu’ils peuvent desirer; bien entendu que reciproquement les batimens et les effets des Sujets du St. Siege seront traités de la même maniere dans les ports des Etats Unis. A cette déclaration je dois ajouter par ordre exprès de Sa Sainteté que les Sujets des Etats Unis d’Amérique trouveront dans les ports de La domination du St. Siege ci-dessus mentionnés une personne députée par Sa Sainteté pour leur donner toute l’assistence dont ils auront besoin.

Je me félicite d’être chargé de Vous déclarer ces intentions de ma Cour qui ne peuvent qu’être agréables aux Etats Unis d’Amérique.
J’ai l’honneur d’être avec une parfaite consideration Messieurs Votre très humble et très Obéissant serviteur,

J. Archeveque de Seleucie

